Lahtinen, J.
The facts are set forth in our decision addressing defendants’ appeal from the earlier order in this case (88 AD3d 1142 [2011] [decided herewith]). Plaintiffs in this appeal contend that Supreme Court erred when, after reargument, it dismissed the action as to the individual defendants. We are unpersuaded.
In addition to the reasons for dismissal set forth in our decision in the companion appeal, we further note that “individual defendants cannot be held liable for acts committed in their capacity as union representatives” (Duane Reade, Inc. v Local 338 Retail, Wholesale, Dept. Store Union, UFCW, AFL-CIO, 17 AD3d 277, 278 [2005], appeal dismissed and lv denied 5 NY3d 797 [2005]). Plaintiffs failed to allege acts by the individual defendants unrelated to their union roles. Accordingly, Supreme Court properly dismissed the action against these defendants in their individual capacity (see id.).
Peters, J.P, Rose, McCarthy and Garry, JJ., concur. Ordered that the order is affirmed, without costs.